When this case was here before on writ of error taken in habeas corpus proceeding had prior to indictment of Spero (See Spero v. State, 111 Fla. 794, 149 Sou. Rep. 663), we held in effect *Page 772 
that the evidence was not so conclusive against Spero as to warrant denial of bail, as for a capital crime. I think a preponderance of the evidence in the present case is against first-degree murder but that the evidence as a whole may be regarded as sufficient to sustain the verdict of second-degree murder which was returned.